      Case 7:19-cv-00285 Document 69 Filed on 12/22/20 in TXSD Page 1 of 18
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                    December 22, 2020
                           UNITED STATES DISTRICT COURT
                                                                                     David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

                                                §
MELINDA TIJERINA                                §
                                                §
         Plaintiff,                             §
VS.                                             § CIVIL ACTION NO. 7:19-cv-00285
                                                §
ISIDRO GUERRA and MOLANO, INC.,                 §
                                                §
         Defendants.                            §
                                                §

                                  OPINION AND ORDER

         The Court now considers “Defendants’ Motion and Brief for Partial Summary Judgment

to Dismiss Plaintiff’s Gross Negligence/Punitive Damages Claims,”1 Plaintiff’s response,2 and

Defendants’ reply,3 and Plaintiff’s “supplemental” response.4 The Court also considers

“Plaintiff’s Opposed Motion to Strike Retained Defense Witness Adelino Yung, P.E,”5 and

Defendants’ response.6 After considering the motions, record, and relevant authorities, the Court

GRANTS Defendants’ motion for partial summary judgment7 and DENIES Plaintiff’s motion to

strike Defendants’ expert witness Adelino Yung.8

         The Court also sua sponte CONTINUES the parties final pretrial conference from 9a.m.

on Monday, December 28th to 9a.m. on Tuesday, December 29, 2020.




1
  Dkt. No. 52.
2
  Dkt. No. 59.
3
  Dkt. No. 60.
4
  Dkt. No. 62.
5
  Dkt. No. 53.
6
  Dkt. No. 57.
7
  Dkt. No. 52.
8
  Dkt. No. 53.


1 / 18
      Case 7:19-cv-00285 Document 69 Filed on 12/22/20 in TXSD Page 2 of 18




    I. BACKGROUND

         This is a personal injury case arising from a February 9, 2018 vehicle collision wherein

Defendant Guerra, the driver of a tractor trailer owned by Defendant Molano, allegedly rear-

ended Plaintiff’s vehicle in Edinburg, Texas.9 Plaintiff filed this action in state court, bringing

claims of negligence, negligence per se, and gross negligence against both Defendants and

seeking damages “in an amount more than $1,000,000.00.”10 Defendants properly removed this

action on the basis of diversity jurisdiction on August 16, 2019.11

    The parties appeared for an initial pretrial and scheduling conference on October 3, 2019,

during which the Court orally set a schedule for the case. Thereafter, the Court issued a

Scheduling Order delineating the following deadlines: February 7, 2020 for the designation of

Plaintiff’s experts; March 13, 2020 for the designation of Defendants’ experts; April 30, 2020 for

the close of discovery; May 15, 2020 for all pretrial motions; July 10, 2020 for the parties’ joint

pretrial order; and August 17, 2020 for the parties’ final pretrial conference.12 On April 1, 2020,

after a motion from Defendants, the Court granted an extension of scheduling order deadlines. 13

    On August 5, 2020, the Court granted the parties’ joint motion to again modify the

scheduling order on the grounds of Plaintiff’s delayed surgery and pending mediation between

the parties.14 The order extended the deadlines by five months, delineating the following

modified deadlines: September 28, 2020 for the close of discovery; October 20, 2020 for the




9
   Dkt. No. 1-3 p. 2–3 (Plaintiff’s Original Complaint). The case was removed from the 370th District Court of
Hidalgo County, Cause No. C-2957-19-G. Dkt. No. 12 p. 2, ¶ 3.
10
   Dkt. No. 1-3 at 4–8.
11
   Plaintiff is a citizen of Texas, Defendant Guerra is a citizen of Florida, and Defendant Molano, Inc. is a Florida
corporation. Dkt. No. 1-3 at 1–2.
12
   Dkt. No. 19.
13
   Dkt. No. 32.
14
   Dkt. No. 44


2 / 18
      Case 7:19-cv-00285 Document 69 Filed on 12/22/20 in TXSD Page 3 of 18




filing of all pretrial motions; November 30, 2020 for the filing of the joint pretrial order; and

December 28, 2020 at 9:00 a.m. for the final pretrial conference.15

     II. JURISDICTION

     The Court has jurisdiction pursuant to 28 U.S.C. § 1332.

     III. PLAINTIFF’S SUPPLEMENTAL RESPONSE

     As a preliminary matter, the Court first turns to Plaintiff’s supplemental response to

Defendants’ motion for partial summary judgment16 filed on December 3, 2020. Pursuant to

Local Rule 7.4, “responses to motions must be filed by the submission day.” As Defendants’

motion was filed on October 20, 2020, the submission day for Plaintiff’s response was

November 10, 2020.17 This supplemental response was filed over three weeks after this deadline.

The Court also notes that Plaintiff did not seek leave of the Court to file this response and did not

provide good cause or excusable neglect for this post-deadline submission.18 For these reasons,

the Court STRIKES Plaintiff’s “Supplemental Response to Defendants’ Motion for Partial

Summary Judgment to Dismiss Plaintiff’s Gross Negligence/Punitive Damages Claims”19 from

this Court’s docket.

     IV. DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT

     In Defendants’ motion for partial summary judgment, Defendants request the Court dismiss

Plaintiff’s claims of gross negligence against Defendant Guerra and Defendant Molano, Inc.




15
   Id.
16
   Dkt. No. 62.
17
   See LR7.3(“Opposed motions will be submitted to the judge 21 days from filing . . . ).
18
   See Fed. R. Civ. P. 6(b)(B).
19
   Dkt. No. 62.


3 / 18
      Case 7:19-cv-00285 Document 69 Filed on 12/22/20 in TXSD Page 4 of 18




         a. Legal Standard

             1. Summary Judgment

         Federal Rule of Civil Procedure 56 provides that a court shall award summary judgment

when there is “no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.”20 One principal purpose of summary judgment “is to isolate and dispose of

factually unsupported claims or defenses” and should be interpreted to accomplish this

purpose.21

         To earn summary judgment, the movant must demonstrate that there are no disputes over

genuine and material facts and that the movant is entitled to summary judgment as a matter of

law.22 “[I]f the movant bears the burden of proof on an issue, either because he is the plaintiff or

as a defendant he is asserting an affirmative defense, he must establish beyond

peradventure all of the essential elements of the claim or defense to warrant judgment in his

favor.”23 The movant “bears the initial burden of . . . demonstrat[ing] the absence of a genuine

issue of material fact, but is not required to negate elements of the nonmoving party's case.” 24 In

other words, a movant may satisfy its burden by pointing out the absence of evidence to support

the nonmovant’s case if the nonmovant would bear the burden of proof with respect to that

element at trial.25 To demonstrate the absence of a genuine dispute of material fact, the movant



20
   FED. R. CIV. P. 56(a); see Bulko v. Morgan Stanley DW Inc., 450 F.3d 622, 624 (5th Cir. 2006).
21
   Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986).
22
   See Nebraska v. Wyoming, 507 U.S. 584, 590 (1993).
23
   Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986), quoted in Chaplin v. NationsCredit Corp., 307 F.3d
368, 372 (5th Cir. 2002); accord Bank of La. v. Aetna U.S. Healthcare Inc., 468 F.3d 237, 241 (5th Cir. 2006)
(holding that, if the movant intends to rely on an affirmative defense, “it must establish beyond dispute all of the
defense’s essential elements”).
24
   Lynch Props. v. Potomac Ins. Co., 140 F.3d 622, 625 (5th Cir. 1998).
25
   Celotex Corp., 477 U.S. at 325; see Pioneer Expl., L.L.C. v. Steadfast Ins. Co., 767 F.3d 503, 511 (5th Cir. 2014)
(quotation omitted) (“Summary judgment must be granted against a party who fails to make a showing sufficient to


4 / 18
      Case 7:19-cv-00285 Document 69 Filed on 12/22/20 in TXSD Page 5 of 18




must point to competent evidence in the record, such as documents, affidavits, and deposition

testimony26 and must “articulate precisely how this evidence supports his claim.”27 If the movant

fails to meet its initial burden, the motions for summary judgment “must be denied, regardless of

the nonmovant's response.”28 Accordingly, the Court may not enter summary judgment by

default,29 but may accept a movant’s facts as undisputed if they are unopposed.30

         If the movant meets its initial burden, the nonmovant “may not rest upon mere allegations

contained in the pleadings, but must set forth and support by summary judgment evidence

specific facts” that demonstrate the existence of a genuine issue for trial.31 The nonmovant’s

“conclusory statements, speculation, and unsubstantiated assertions cannot defeat a motion for

summary judgment.”32 The nonmovant is “required to identify specific evidence in the record

and to articulate the precise manner in which that evidence supports his or her claim.” 33 “A

failure on the part of the nonmoving party to offer proof concerning an essential element of its

case necessarily renders all other facts immaterial and mandates a finding that no genuine issue

of fact exists.”34 The nonmovant’s demonstration cannot consist solely of “[c]onclusional

allegations and denials, speculation, improbable inferences, unsubstantiated assertions, and

establish the existence of an element essential to that party's case, and on which it will bear the burden of proof at
trial.”).
26
   FED. R. CIV. P. 56(c)(1); see Pioneer Expl., L.L.C. v. Steadfast Ins. Co., 767 F.3d 503, 511 (5th Cir. 2014)
(quotation omitted) (“The movant . . . must identify those portions of the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, which it believes demonstrate the absence
of a genuine issue of material fact.”).
27
   RSR Corp. v. Int'l Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).
28
   Pioneer Expl., L.L.C. v. Steadfast Ins. Co., 767 F.3d 503, 511 (5th Cir. 2014) (quotation omitted).
29
   Hibernia Nat’l Bank v. Administracion Central Sociedad Anonima, 776 F.2d 1277, 1279 (5th Cir. 1985).
30
   Eversley v. MBank Dallas, 843 F.2d 172, 174 (5th Cir. 1988); see LR7.4 (“Failure to respond to a motion will be
taken as a representation of no opposition”).
31
   Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998); see Little v. Liquid Air Corp., 37 F.3d 1069,
1075 (5th Cir. 1994) (en banc) (per curiam) (“[T]he nonmovant must go beyond the pleadings and designate specific
facts showing that there is a genuine issue for trial.”).
32
   RSR Corp., 612 F.3d at 857.
33
   Ragas, 136 F.3d at 458 (emphasis added).
34
   Adams v. Travelers Indem. Co. of Conn., 465 F.3d 156, 164 (5th Cir. 2006); see Nebraska v. Wyoming, 507 U.S.
584, 590 (1993) (quotation and alteration omitted) (“When the nonmoving party bears the burden of proof at trial,
summary judgment is warranted if the nonmovant fails to make a showing sufficient to establish the existence of an
element essential to its case.”).


5 / 18
      Case 7:19-cv-00285 Document 69 Filed on 12/22/20 in TXSD Page 6 of 18




legalistic argumentation”35 and a “mere scintilla of evidence” also will not do.36 “That is, the

nonmoving party must adduce evidence sufficient to support a jury verdict.”37

         “A fact is ‘material’ if its resolution could affect the outcome of the action,”38 while a

“genuine” dispute is present “only if a reasonable jury could return a verdict for the non-

movant.”39 As a result, “[o]nly disputes over facts that might affect the outcome of the suit under

the governing law will properly preclude the entry of summary judgment.” 40 “Although this is an

exacting standard, summary judgment is appropriate where the only issue before the court is a

pure question of law.”41 The Court does not weigh the evidence or evaluate the credibility of

witnesses and views all facts and inferences in the light most favorable to the nonmovant,42

including “resolv[ing] factual controversies in favor of the nonmoving party, but only where

there is an actual controversy, that is, when both parties have submitted evidence of

contradictory facts.”43 The Court will draw only reasonable inferences in the nonmovant’s favor

and will not countenance “senseless” theories or leaps in logic.44 The Court is under no duty to

sift through the entire record in search of evidence to support the nonmovant’s opposition to

summary judgment.45 The Court does not “assume in the absence of any proof … that the

nonmoving party could or would prove the necessary facts, and will grant summary judgment




35
   United States ex rel. Farmer v. City of Hous., 523 F.3d 333, 337 (5th Cir. 2008) (quoting TIG Ins. Co. v. Sedgwick
James of Wash., 276 F.3d 754, 759 (5th Cir. 2002)).
36
   Chaney v. Dreyfus Serv. Corp., 595 F.3d 219, 229 (5th Cir. 2010); accord Germain v. US Bank Nat’l Ass’n, 920
F.3d 269, 272 (5th Cir. 2019).
37
   Morris v. Covan World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998).
38
   Burrell v. Dr. Pepper/Seven UP Bottling Grp., 482 F.3d 408, 411 (5th Cir. 2007).
39
   Fordoche, Inc. v. Texaco, Inc., 463 F.3d 388, 392 (5th Cir. 2006).
40
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
41
   Sheline v. Dun & Bradstreet Corp., 948 F.2d 174, 176 (5th Cir. 1991).
42
   Williams v. Time Warner Operation, Inc., 98 F.3d 179, 181 (5th Cir. 1996).
43
   Boudreaux v. Swift Transp. Co., 402 F.3d 536, 540 (5th Cir. 2005).
44
   See Eastman Kodak Co. v. Image Tech. Servs., 504 U.S. 451, 468–69 & n.14 (1992).
45
   Jones v. Sheehan, Young & Culp, P.C., 82 F.3d 1334, 1338 (5th Cir. 1996); accord Adams Family Tr. v. John
Hancock Life Ins. Co., 424 F. App’x 377, 380 n.2 (5th Cir. 2011).


6 / 18
      Case 7:19-cv-00285 Document 69 Filed on 12/22/20 in TXSD Page 7 of 18




in any case where critical evidence is so weak or tenuous on an essential fact that it could not

support a judgment in favor of the nonmovant.”46

             2. Gross Negligence

         This motion for partial summary judgment relates solely to Plaintiff’s claims of gross

negligence against Defendant Guerra and Defendant Molano, Inc.47 As jurisdiction in this case is

based on diversity, Texas substantive law applies.48

         Under Texas law, a gross negligence claim has both an objective and a subjective

component.49 The Texas Civil Practice & Remedies Code provides that gross negligence means

an act or omission:

         (A) which when viewed objectively from the standpoint of the actor at the time of
         its occurrence involves an extreme degree of risk, considering the probability and
         magnitude of the potential harm to others; and

         (B) of which the actor has actual, subjective awareness of the risk involved, but
         nevertheless proceeds with conscious indifference to the rights, safety, or welfare
         of others.50

“The objective gross-negligence standard must remain functionally distinguishable from

ordinary negligence.”51 “As to the objective component, an extreme degree of risk is a threshold

significantly higher than the objective ‘reasonable person’ test for negligence.”52 “An act or

omission that is merely thoughtless, careless, or not inordinately risky cannot be grossly

negligent.”53 A finding of gross negligence “can be supported only by an extreme degree of risk,



46
   Boudreaux, 402 F.3d at 540 (quotation omitted) (emphasis in original).
47
   Dkt. No. 52.
48
   28 U.S.C. § 1652; Erie R. Co. v. Tompkins, 304 U.S. 64, 91 (1938).
49
    U-Haul Int’l, Inc. v. Waldrip, 380 S.W.3d 118, 137 (Tex. 2012); Reeder v. Wood Cty. Energy, LLC, 395 S.W.3d
789, 796 (Tex.2012).
50
   TEX. CIV. PRAC. & REM. CODE § 41.001(11).
51
   Medina v. Zuniga, 593 S.W.3d 238, 249 (Tex. 2019).
52
   Id. (internal quotations omitted); U-haul, 380 S.W.3d at 137; Mobil Oil Corp. v. Ellender, 968 S.W.2d 917, 921
(Tex.1998).
53
   Medina v. Zuniga, 593 S.W.3d at 249 (citing Mobil Oil, 968 S.W.2d at 921).


7 / 18
      Case 7:19-cv-00285 Document 69 Filed on 12/22/20 in TXSD Page 8 of 18




not ‘a remote possibility of injury or even a high probability of minor harm, but rather the

likelihood of serious injury to the plaintiff.’”54

         In contrast, the subjective component requires that the plaintiff “show that the defendant

knew about the peril, but his acts or omissions demonstrate that he did not care.”55 “The risk

should be examined prospectively from the perspective of the actor, not in hindsight.” 56 Gross

negligence requires proof of a defendants’ conscious indifference, not mere “thoughtlessness,

inadvertence, or error of judgment.”57 A defendant’s knowledge or consciousness of the extreme

risk “may be proved indirectly through a defendant’s conduct.”58 Further, “[t]he defendant need

not have anticipated the precise manner of harm or to whom the injury would befall to have had

awareness of the extreme risk.”59 Still, a defendant “cannot be liable for gross negligence when

it actually and subjectively believes that circumstances pose no risk to the injured party, even if

[it is] wrong.”60 The Court now turns to its analysis.

         b. Analysis

          In support of Defendants’ motion, Defendants argue that Plaintiff has not met the

evidentiary burden to support her claim of gross negligence against Defendant Guerra or

Defendant Molano, Inc.61



             1. Gross Negligence of Defendant Guerra

54
   Id. (quoting Mobil Oil, 968 S.W.2d at 921.
55
   Id. at 247 (citing Diamond Shamrock Ref. Co. v. Hall, 168 S.W.3d 164, 173 (Tex. 2005)).
56
   Id. (quoting Columbia Med. Ctr. of Las Colinas, Inc. v. Hogue, 271 S.W.3d 238, 248 (Tex. 2008)).
57
   Wal-Mart, 868 S.W.2d at 326 (“The plaintiff must show that the defendant was consciously, i.e., knowingly,
indifferent to his rights, welfare, and safety. In other words, the plaintiff must show that the defendant knew about
the peril, but his acts or omissions demonstrated that he didn't care . . . Because of this requirement of conscious
indifference, gross negligence can never be the result of “momentary thoughtlessness, inadvertence, or error of
judgment.””) (quoting Burk Royalty Co. v. Walls, 616 S.W.2d 911, 920 (Tex.1981)).
58
   Id.
59
   Id. (citing U-haul, 380 S.W.3d at 139); Wal-Mart Stores, Inc. v. Alexander, 868 S.W.2d 322, 326 (Tex. 1993).
60
   U-Haul, 380 S.W.3d at 141 (Tex. 2013).
61
   Dkt. No. 52 at 5–7, ¶¶ 12–15.


8 / 18
      Case 7:19-cv-00285 Document 69 Filed on 12/22/20 in TXSD Page 9 of 18




         Defendants contend that Plaintiff has failed to provide evidence that Defendant Guerra

acted with the requisite conscious or knowing indifference.62 Defendants provide that Defendant

Guerra testified that “there was no vehicle near his truck when making the turn” and that he was

not made aware of Plaintiff’s vehicle until he “pulled into the weigh station and Plaintiff

confronted him.”63 On these basis, Defendants contend that Defendant Guerra could not have

acted with conscious or knowing indifference because “he was not aware of the Plaintiff’s

vehicle being on the road or in any position where he could impact Plaintiff’s vehicle when he

turned.”64 Defendants further argue that Plaintiff also provided no evidence to support the

objective element of gross negligence.65 The Court finds that Defendants met their burden to

establish an absence of evidence to prove the essential elements of Plaintiff’s claims for gross

negligence against Defendant Guerra. Thus, the burden shifts to Plaintiff to identify specific

evidence in the record and to articulate the precise manner in which that evidence supports her

claim of gross negligence against Defendant Guerra.66

         In response, Plaintiff contends that Defendants arguments are controverted by her

testimony describing the accident, the police report, police dash cam images, and Defendant

Guerra’s own testimony.67 Before addressing this evidence, the Court addresses the form of the

motion. In the motion itself, Plaintiff pastes pages and pages of deposition testimony without

specifying what that testimony allegedly shows. Neither does Plaintiff highlight any particular

line of testimony. Plaintiff also incorporates into the motion photos with little explanation of

what they supposedly show. The better practice would be to succinctly address the evidence in



62
   Id. at 5, ¶ 12.
63
   Id. (citing 52-2 at 24:11-14; 25:1-5; 40:16-21; 44:7-17; 74:10-23; 87:7-22).
64
   Id.
65
   Id. at 6, ¶ 14.
66
   See Ragas, supra note 33.
67
   Dkt. No. 59 at 11, ¶ 35.


9 / 18
     Case 7:19-cv-00285 Document 69 Filed on 12/22/20 in TXSD Page 10 of 18




the motion with specific reference to the actual exhibits. Nonetheless, the Court addresses the

evidence.

          In support of her argument, Plaintiff points to Defendant Guerra’s testimony. Therein, in

response to a series of hypotheticals presented by Plaintiff’s counsel, Defendant Guerra indicated

that he would not have made the turn in the hypothetical because it would have killed

somebody.68 Plaintiff argues that based on this answer, “Guerra knew that a professional driver

would never make a left turn as alleged by Plaintiff.”69 However, Plaintiff does not provide any

evidence connecting her testimony concerning the circumstances of the accident and the

hypotheticals to which Defendant Guerra provides this response.70 All responses from Defendant

Guerra upon which Plaintiff bases these conclusions relate to the hypotheticals.71 Plaintiff points

to no evidence beyond Defendant Guerra’s responses regarding these hypotheticals in her

attempt to prove either an objectively extreme risk or Defendant Guerra’s subjective knowledge

of such a risk in making the turn under circumstance as alleged by Plaintiff. 72 Plaintiff provides

the police report and the dash cam to support her account of the accident, but does not offer them

to connect Defendant Guerra’s responses to the hypothetical to Plaintiff’s account.73 As

Plaintiff’s claim relies on a connection between Defendant Guerra’s responses to the




68
   Id. at 17–18, ¶¶ 41–42. (citing Dkt. No. 59-3 at 21–24 (“Q. If traffic had left you an opening, in other words, it
was stopped here (indicating) and the someone left an opening in here (indicating) and traffic continued to be
backed up, would you make that left turn? A. I cannot do it. There is no room for that. Q: What is the danger of
making that sort of turn? A. Based on what you are telling me if I make a left, I will kill somebody on that side.”)).
69
   Dkt. No. 59 at 17, ¶ 41 (emphasis added).
70
   See Dkt. No. 59-2 at 5–7; Dkt. No. 59-3 at 21–24 (Q. “If traffic on . . . was backed up to here (indicating), would
you have made the left turn?” . . . Q. Okay. If traffic had left you an opening, in other words, it was stopped to here
(indicating) and then someone left an opening here (indicating) and traffic continued to be backed up, would you
make that left turn? . . . Q. And it is from that training that you know - - training and experience that you know you
can’t make a left turn through a gap in traffic like we talked about, right? . . . Q. It would be reckless to make that
sort of turn? . . . Q. Making that sort of turn would involve an extreme degree of risk, right?”).
71
   See Dkt. No. 59-3 at 21–24.
72
   Dkt. No. 59.
73
   Id. at 17–18, ¶ 42.


10 / 18
     Case 7:19-cv-00285 Document 69 Filed on 12/22/20 in TXSD Page 11 of 18




hypothetical and Plaintiff’s description of the circumstances, but Plaintiff points to no evidence

and provides no analysis to support such a connection, she fails to meet her burden.74

          A finding of gross negligence “can be supported only by an extreme degree of risk, not ‘a

remote possibility of injury or even a high probability of minor harm, but rather the likelihood of

serious injury to the plaintiff.’”75 The Court notes that Plaintiff describes the tractor trailer that

hit her as moving at “a walking pace” and does not provide any evidence that could reasonably

serve the basis of a jury finding of extreme risk in making the left turn under the circumstances

Plaintiff describes.76 Neither Plaintiff’s or Defendant’s testimony, nor the police report or dash

cam pictures provide any evidence of an extreme degree of risk presented by Defendant’s alleged

conduct under the circumstances as Plaintiff describes them. On this basis, the Court finds that

Plaintiff has not provided sufficient evidence to support a jury verdict for gross negligence

against Defendant Guerra.

          Accordingly, the Court GRANTS Defendants’ motion for partial summary judgment as

to Defendant Guerra.

             2. Gross Negligence of Defendant Molano, Inc.

     The Court now turns to Plaintiff’s claim of gross negligence against Defendant Molano,

Inc.77 In Defendants’ motion, Defendants’ argue that Plaintiff fails to offer evidence to prove her

claim of gross negligence against Defendant Molano, Inc.78 Specifically, Defendants assert that




74
   See id. at 11, ¶ 35 (“His testimony that he might kill someone if he made a left turn as described by Plaintiff
and that a professional driver would not make that sort of turn satisfies both components.”); id. at 17, ¶ 41 (“Guerra
knew that that [sic] a professional driver would never make a left turn as alleged by Plaintiff.”); id. at 18, ¶ 43
(“Since Defendant Guerra had both objective and subjective knowledge of the danger of trying to fit his 18-wheeler
through heavy traffic . . .”); see Ragas, supra note 33; see also Adams, supra note 34.
75
   Medina, supra note 54.
76
   Dkt. No. 59-2 at 5.
77
   Dkt. No. 1-3 at 6.
78
   Dkt. No. 52 at 6, ¶ 15.


11 / 18
     Case 7:19-cv-00285 Document 69 Filed on 12/22/20 in TXSD Page 12 of 18




Plaintiff provides no evidence of an objectively extreme degree of risk or Defendant Molano,

Inc.’s subjective awareness of an extreme degree of risk in hiring Defendant Guerra.79

     In response, Plaintiff argues that Defendant Molano, Inc. was grossly negligent in permitting

Defendant Guerra to operate the 18-wheeler because Defendant Molano, Inc. did not

continuously maintain a driver qualification file for Defendant Guerra as required by the Federal

Motor Carrier Safety Regulations.80 In arguing this, Plaintiff makes several leaps in logic,

without providing any supporting evidence or legal authorities to support her points. First,

Plaintiff does not provide any legal authority or analysis to support her contention that failure to

maintain a driver qualification file presents an extreme degree of risk, as required for a finding of

gross negligence.81 Furthermore, Plaintiff does not provide evidence that Defendant Guerra was

in fact an unfit driver.82 The only evidence that she provides relevant to Defendant Guerra’s

qualifications is that his Florida commercial motor vehicle license was revoked for a period of

nine months between 2015 and 2016 for failure to file a medical certification, which Plaintiff

herself acknowledges was not known by Defendant Molano.83 Plaintiff provides no evidence that

this revocation was based on Defendant Guerra’s fitness as a driver and provides no other

evidence to support her contention that Defendant Guerra was unfit. As Plaintiff did not provide

any evidence that Defendant Guerra was an unfit driver so as to present an extreme degree of

risk, or proof of Defendant Molano, Inc.’s awareness of such an extreme risk, she did not satisfy

her burden to overcome Defendants’ motion for partial summary judgment. Accordingly, the

Court GRANTS Defendants motion as to Defendant Molano, Inc.



79
   Id. at 7, ¶ 1.
80
   Dkt. No. 59 at 19–24, ¶¶ 44–54.
81
   See Dkt. No. 59 at 8-11, ¶¶ 28–34.
82
   Id. at 19–24.
83
   Id. at 22, ¶¶ 51–52.


12 / 18
     Case 7:19-cv-00285 Document 69 Filed on 12/22/20 in TXSD Page 13 of 18




          The Court finds that Defendants met their burden to establish an absence of evidence to

prove the essential elements of Plaintiff’s claims for gross negligence against Defendant Guerra

and Defendant Molano, Inc. The Court further finds that Plaintiff failed to identify evidence that

adequately supports her claims of gross negligence against Defendant Guerra or Defendant

Molano, Inc. For the foregoing reasons, the Court GRANTS Defendants’ motion for partial

summary judgment.84 The Court DISMISSES WITH PREJUDICE Plaintiff’s claims of gross

negligence against Defendant Guerra and Defendant Molano, Inc. in this case.

     V. PLAINTIFF’S MOTION TO STRIKE DEFENSE EXPERT ADELINO YUNG

          In Plaintiff’s motion, Plaintiff requests the Court exclude Defendants’ expert witness

Adelino Yung, P.E. on the basis of relevance and reliability.

          c. Legal Standard

          Before a district court may allow a witness to testify as an expert, the Court must

undertake a “preliminary assessment of whether the reasoning or methodology underlying the

testimony is scientifically valid and of whether that reasoning or methodology properly can be

applied to the facts in issue.”85 Federal Rule of Evidence 702 provides that the Court may only

admit expert testimony if:

          (a) the expert's scientific, technical, or other specialized knowledge will help the
          trier of fact to understand the evidence or to determine a fact in issue;
          (b) the testimony is based on sufficient facts or data;
          (c) the testimony is the product of reliable principles and methods; and
          (d) the expert has reliably applied the principles and methods to the facts of the
          case.86

“Under the Rules, the trial judge must ensure that any and all scientific testimony or evidence

admitted is not only relevant, but reliable.”87


84
   Dkt. No. 52.
85
   Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 592–93 (1993); FED. R. EVID. 104.
86
   FED. R. EVID. 702.


13 / 18
     Case 7:19-cv-00285 Document 69 Filed on 12/22/20 in TXSD Page 14 of 18




          Rule 702 requires that expert testimony “assist the trier of fact to understand the evidence

or to determine a fact in issue,” which goes primarily to the relevance of the testimony.88 In

general, “evidence is relevant if: (a) it has any tendency to make a fact more or less probable

than it would be without the evidence; and (b) the fact is of consequence in determining the

action.”89 Additonally, “Rule 702's ‘helpfulness’ standard requires a valid scientific connection

to the pertinent inquiry as a precondition to admissibility.”90 “An additional consideration . . . is

whether [the expert testimony] is sufficiently tied to the facts of the case that it will aid the jury

in resolving a factual dispute.”91 Relevancy of expert testimony “is not always obvious, and

scientific validity for one purpose is not necessarily scientific validity for other, unrelated

purposes.”92

          Further, “[e]xpert testimony ‘must be reliable at each and every step or else it is

inadmissible. The reliability analysis applies to all aspects of an expert's testimony: the

methodology, the facts underlying the expert's opinion, the link between the facts and the

conclusion, et alia.’ ‘Where the expert's opinion is based on insufficient information, the analysis

is unreliable.’”93 Expert opinions that are unsupported, self-contradicted, or assumptive are to be

excluded.94 “A court may conclude that there is simply too great an analytical gap between the




87
   Daubert, 509 U.S. at 589; see Kumho Tire Co. v. Carmichael, 526 U.S. 137, 141 (1999) (quotation omitted)
(holding the Rules “assign to the trial judge the task of ensuring that an expert's testimony both rests on a reliable
foundation and is relevant to the task at hand”).
88
   Daubert, 509 U.S. at 591.
89
   FED. R. EVID. 401.
90
   Id. at 591–592.
91
   Daubert, 509 U.S. at 591 (quoting United States v. Downing, 753 F.2d 1224, 1242 (CA3 1985)).
92
   Id.
93
   In re Pool Prod. Distrib. Mkt. Antitrust Litig., 166 F. Supp. 3d 654, 662 (E.D. La. 2016) (quoting Knight v. Kirby
Inland Marine Inc., 482 F.3d 347, 355 (5th Cir. 2007) and then Paz v. Brush Eng’d Materials, Inc., 555 F.3d 383,
388 (5th Cir. 2009)).
94
   Guile v. United States, 422 F.3d 221, 227 (5th Cir. 2005).


14 / 18
     Case 7:19-cv-00285 Document 69 Filed on 12/22/20 in TXSD Page 15 of 18




data and the opinion proffered,”95 but there is no formula for determining whether expert

testimony is reliable or unreliable “and the court must judge admissibility based on the particular

facts of the case.”96 “Certain more specific factors, such as testing, peer review, error rates, and

‘acceptability’ in the relevant scientific community . . . might prove helpful in determining the

reliability of a particular scientific ‘theory or technique.’”97 The proponent of the proffered

expert testimony “must prove by a preponderance of the evidence that the testimony is reliable”

and cannot rest on generic assurances.98 However, the proponent “need not prove to the judge

that the expert's testimony is correct”99 and the Court should “approach its inquiry with the

proper deference to the jury's role as the arbiter of disputes between conflicting opinions.”100 “As

a general rule, questions relating to the bases and sources of an expert's opinion affect the weight

to be assigned that opinion rather than its admissibility and should be left for the jury's

consideration.”101

          d. Analysis

          Plaintiff seeks to exclude Defendants’ Expert Adelino Yung because, according to

Plaintiff, his “opinions suffer from both relevance and reliability issues.”102 Plaintiff does not

challenge Yung’s qualification as an expert.

          As to relevance, Plaintiff argues that Yung’s “opinions are intended to support

Defendants’ contention that the collision was not the cause of Plaintiff’s neck and back injuries”
95
   Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997). “[N]othing in either Daubert or the Federal Rules of Evidence
requires a district court to admit opinion evidence that is connected to existing data only by the ipse dixit of the
expert.” Id.
96
   Wells v. SmithKline Beecham Corp., 601 F.3d 375, 379 (5th Cir. 2010).
97
   Kumho Tire Co., 526 U.S. at 141 (quoting Daubert, 509 U.S. at 593–94).
98
   Moore v. Ashland Chem. Inc., 151 F.3d 269, 276 (5th Cir. 1998).
99
   Id.
100
    Viterbo v. Dow Chem. Co., 826 F.2d 420, 422 (5th Cir. 1987); see Daubert, 509 U.S. at 596 (“Vigorous cross-
examination, presentation of contrary evidence, and careful instruction on the burden of proof are the traditional and
appropriate means of attacking shaky but admissible evidence.”).
101
    United States v. 14.38 Acres of Land, More or Less Situated in Leflore Cty., 80 F.3d 1074, 1077 (5th Cir. 1996)
(quoting Viterbo, 826 F.2d at 422).
102
    Dkt. No. 53 at 5, ¶ 3.5.


15 / 18
      Case 7:19-cv-00285 Document 69 Filed on 12/22/20 in TXSD Page 16 of 18




and are irrelevant because Defendants’ other expert, James Simmons, determined Plaintiff’s

injuries were a result of the collision.103 The Court disagrees. The competing testimony of an

expert in a different field does not make Yung’s testimony irrelevant, but rather presents an issue

for the jury, whose role is to serve as the arbiter of disputes between conflicting opinions.104

Moreover, that there is competing testimony only supports the relevancy of the opinion as it

demonstrates that it relates to a fact at issue in the case. Thus, the Court finds that Yung’s

testimony is relevant.

          Plaintiff further argues that Yung’s opinions are unreliable because “they are based upon

insufficient facts and data.”105 Plaintiff additionally contends that Yung’s opinions are not

reliable because Yung based his opinion on the repair estimate rather that the invoice—when he

did not have knowledge of whether the estimate identified all damage to the vehicle—and on a

crash test study involving different types of vehicles.106 Plaintiff also argues that:

          Though he has adopted a method of calculating the lateral speed involved (suspect
          for the reasons mentioned in paragraph 3.9, among others), he testified that he did
          not know how far the tractor had travelled through its left turn at the time of
          impact or the forward speed that it had achieved. If both forward and lateral
          speeds are a component of his analysis, then the facts and data that he relied upon
          in this regard are insufficient.107

In response, Defendants point to Yung’s report and deposition, which provide that Yung relied

on:

          relevant facts (include in the police report, photographs of both vehicles, repair
          estimate, data obtained from an inspection Plaintiff’s vehicle, and the deposition
          testimony of both parties), crash test simulations from an independent
          governmental agency (NHTSA) and real-world case studies from the NASS, and
          the application of well-established scientific principles of conservation of
          momentum, energy and restitution.108
103
    Id., ¶¶ 3.6–3.7.
104
    See Viterbo, supra note 100.
105
    Dkt. No. 53 at 5, ¶ 3.8.
106
    Id. at 5–6, ¶ 3.10.
107
    Id. at 6, ¶ 3.11.
108
    Dkt. No. 57 at 8, ¶ 18 (citing Dkt. No. 57-2 at 5; Dkt. No. 57-3 at 23–24 (129:9–130:25) & 18 (124:5–124:16)).


16 / 18
      Case 7:19-cv-00285 Document 69 Filed on 12/22/20 in TXSD Page 17 of 18




The Court finds that Yung’s opinions are based on accepted bases for accident reconstruction by

biomechanical engineers like Yung.109 Plaintiff’s contentions, again, speak more to the weight of

the testimony than to admissibility.110 Plaintiff has not demonstrated a significant difference

between the repair estimate and invoice such that the estimate, along with all of the other

evidence Yung relies on, is insufficient to reasonably support his conclusions. Further, it is

unrealistic that there is a crash test for every configuration of vehicle collision. The Court finds

that Yung’s reliance on crash tests from national databases, though they are not identical

scenarios, also does not make his opinion unreliable.111 Lastly, Plaintiff alleges the facts Yung

relied on in calculating the lateral speed involved are insufficient because he did not use facts

that Plaintiff proposes are necessary to such a calculation.112 However, Plaintiff provides no

basis for this proposition. The Court finds that Defendants provide sufficient information and

assurances in Yung’s report and deposition to prove by a preponderance of the evidence that his

methodology is reliable.113 Plaintiff’s unsupported contention does not convince the Court

otherwise. Thus, the Court finds that Defendants have proven by a preponderance of evidence

that Yung’s opinions are reliable.

          For the foregoing reasons, the Court finds that Defendants’ expert Adelino Yung’s

testimony is admissible. Accordingly, the Court DENIES Plaintiff’s motion114 to strike

Defendants’ expert Adelino Yung.



109
    Dkt. No. 57-3 at 25 (131:5–10); See Reynoso v. Ford Motor Co., 2015 WL 5994183 (S.D. Tex. Sept. 27, 2005);
see Herrera v. Werner Enterprises, Inc., 2015 WL 12670443, at *3 (W.D. Tex. Sept. 28, 2015) (holds
biomechanical engineers are qualified experts for the purposes of accident reconstruction (citing a dozen federal
court cases that have held the same)).
110
    See 14.38 Acres, supra note 101.
111
    See Dkt. No. 57-3 at 23–26.
112
    See Dkt. No. 53 at 6.
113
    See Dkt. No. 57-3 at 21–23; Dkt. No. 52.
114
    Dkt. No. 53.


17 / 18
      Case 7:19-cv-00285 Document 69 Filed on 12/22/20 in TXSD Page 18 of 18




      VI. CONCLUSION AND HOLDING

      For the foregoing reasons, the Court STRIKES Plaintiff’s supplemental response115 to

Defendant’s motion for partial summary judgment and GRANTS Defendant’s motion.116 The

Court DENIES Plaintiff’s motion to strike defense expert Adelino Yung.117

      The Court also CONTINUES the parties final pretrial conference originally scheduled at

9a.m. on Monday, December 28th to 9a.m. on Tuesday, December 29, 2020.

          IT IS SO ORDERED.

          DONE at McAllen, Texas, this 22nd day of December 2020.


                                               ___________________________________
                                                            Micaela Alvarez
                                                       United States District Judge




115
    Dkt. No. 62.
116
    Dkt. No. 52.
117
    Dkt. No. 53.


18 / 18
